DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,4-13,15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlon et al.(US 9,900,556).
Considering Claim 1 Scanlon discloses a remotely activated receiver beacon comprising:  a transceiver receiving and sending signals to other devices(See Col. 6 lines 50-63, fig. 2 i.e. a transceiver(212) receiving and sending signals to other devices(local user device(202b))); an indicator that when activated indicates the location of the receiver beacon(See Col. 9 lines 9-27, fig. 2 i.e. an indicator which is a beacon(216b) that when activated indicates the location of the receiver beacon which is the virtual co-location device(206)); a controller coupled to the indicator and the transceiver(See Col. lines, fig. 2 i.e. a controller(212) coupled to the indicator(216a) and the transceiver(218)), the controller operable to receive a command signal to activate the indicator(See Col. 6 lines 58-63, Col. 9 lines 9-21, fig. 2 i.e. the controller(212) operable to receive a command signal to activate the indicator(216a)), and cause the transceiver to relay the command signal to another receiver beacon(See Col. 10 lines 31-37, fig. 2 i.e. cause the transceiver(218) to relay the command signal to another receiver beacon which is local user device(202b)).  
Considering Claim 2 Scanlon discloses the receiver beacon of claim 1, wherein the indicator is a LED(See Col. 5 lines 50-55 i.e. the indicator is an LED display).  
Considering Claim 4 Scanlon discloses the receiver beacon of claim 2, wherein the LED emits light in an emission band between wide band visible light to 940nm infrared(See Col. 5 lines 50-54, Col 7 lines 4-8 i.e. wherein the LED emits light in an emission band between wide band visible light to 940nm infrared(infrared radiation)).  
Considering Claim 5 Scanlon discloses the receiver beacon of claim 1, wherein the controller is operable to pair the receiver beacon with a transmitter, wherein the command signal is received from the paired transmitter(See Col. 10 lines 26-34, fig. 2 i.e. the controller(212) is operable to pair the receiver beacon which is the virtual co-location device(206) with a transmitter(user device(202a,20b)), wherein the command signal is received from the paired transmitter(202a,20b)).  
Considering Claim 6 Scanlon discloses the receiver beacon of claim 1, wherein the transceiver is a Bluetooth receiver(See Col. 10 lines 34-37, fig. 2 i.e. the transceiver(218) is a Bluetooth(BLE) receiver).  
Considering Claim 7 Scanlon discloses the receiver beacon of claim 6, wherein the command signal is received from a mobile computing device(See Col. 4 lines 20-30, fig. 2 i.e. wherein the command signal is received from a mobile computing device which is user device(202a,202b)).  
Considering Claim 8 Scanlon discloses the receiver beacon of claim 1, further comprising a housing enclosing the transceiver, controller and indicator, wherein the housing includes a transparent faceplate allowing light emission from the indicator(See Col. 12 lines 31-65, fig. 2,3 i.e. a housing(306-1 of fig. 3) enclosing the transceiver(218 of fig. 2), controller(212 of fig. 2) and indicator(316a,316a-1 of fig. 3), wherein the housing includes a transparent faceplate(320 of fig. 3) allowing light emission from the indicator(316a,316a-1 of fig. 3)).  
Considering Claim 9 Scanlon discloses the receiver beacon of claim 1, wherein the received and transmitted signals are encrypted(See Col. 24 lines 10-24 i.e. the received and transmitted signals are encrypted).  
Considering Claim 10 Scanlon discloses the receiver beacon of claim 1, wherein the signals are infrared signals(See Col. 7 lines 4-8, Col. 10 lines 26-38 i.e. the signals are infrared signals).  
Considering Claim 11 Scanlon discloses a path finding system comprising: a plurality of receiver beacons(See Col. 3 lines 52-67, fig. 1 i.e. a plurality of receiver beacons which are virtual co-location devices(106a…106n)), each of the receiver beacons including: a transceiver receiving and sending signals(See Col. 6 lines 50-63, fig. 2 i.e. each of the virtual co-location device(206) including a transceiver(218) receiving and sending signals to other devices(local user device(202a,202b))); an indicator that when activated indicates the location of the receiver beacon(See Col. 9 lines 9-27, fig. 2 i.e. an indicator which is a beacon(216b) that when activated indicates the location of the receiver beacon which is the virtual co-location device(206)); a controller coupled to the indicator and the transceiver(See Col. lines, fig. 2 i.e. a controller(212) coupled to the indicator(216a) and the transceiver(218)), the controller operable to receive an activation signal to activate the indicator(See Col. 6 lines 58-63, Col. 9 lines 9-21, fig. 2 i.e. the controller(212) operable to receive a command signal to activate the indicator(216a)); and a transmitter paired with each of the plurality of receiver beacons(See Col. 5 lines 10-15, fig. 1, i.e. a transmitter which is a user device(102a…102n) paired with each of the plurality of receiver beacons are virtual co-location devices(106a…106n)), the transmitter including a transceiver to send an activation signal to at least one of the receiver beacons(See Col. 10 lines 30-40, fig. 2 i.e. the transmitter which is the user device(202b) including a transceiver(the user device(202b)  inherently has a transceiver since the user device(202b) bidirectionally communicate with transceiver(218) to send an activation signal to at least one of the receiver beacons(206)), wherein the at least one receiver beacon receives the activation signal(See Col. 9 lines 9-21, fig. 2 receiving the activation signal at the one of the plurality of receiver beacons(206), activates the indicator(See Col. 9 lines 9-21, fig. 2 i.e. activates the indicator(beacon(216a))), and relays the activation signal to at least another receiver beacon(See Col. 9 lines 9-21, fig. 1,2 i.e. relays the activation signal to at least another receiver beacon(106…or 106n of fig. 1) since each receiver beacon(106…or 106n of fig. 1) is identical).  
Considering Claim 12 Scanlon discloses the system of claim 11, wherein the transmitter includes a user input to send the activation signal(See Col. 10 lines 30-40, fig. 2 i.e. the transmitter which is the user device(202a,202b) to send an activation signal to at least one of the receiver beacons(206)).  
Claim 13 is rejected for the same reason as in claim 2.
Claim 15 is rejected for the same reason as in claim 4.
Claim 16 is rejected for the same reason as in claim 6.
Considering Claim 17 Scanlon discloses the system of claim 11, further comprising a mobile computing device, wherein the mobile computing device is operable to send an activation signal to at least one of the plurality of receiver beacons(See Col. 4 lines 20-30, fig. 2 i.e. the mobile computing device which is user device(202a,202b) is operable to send an activation signal to at least one of the plurality of receiver beacons(206)).  
Claim 18 is rejected for the same reason as in claim 8.
Considering Claim 19 Scanlon discloses a method of path finding comprising: pairing a transmitter to each of a plurality of receiver beacons placed along a path(See Col. 3 lines 55-67, fig. 1 i.e. pairing or interfacing a transmitter(user device(102a…102n)) to each of a plurality of receiver beacons which are the virtual co-location device(106a…106n)  placed along a path), each of the receiver beacons including a transceiver receiving and sending signals(See Col. 6 lines 50-63, fig. 2 i.e. each of the receiver beacons which is the virtual co-location device(206) including a transceiver(218) receiving and sending signals to other devices(local user device(202a,202b))); an indicator that when activated indicates the location of the receiver beacon(See Col. 9 lines 9-27, fig. 2 i.e. an indicator which is a beacon(216b) that when activated indicates the location of the receiver beacon which is the virtual co-location device(206)); and a controller coupled to the indicator and the transceiver(See Col. lines, fig. 2 i.e. a controller(212) coupled to the indicator(216a) and the transceiver(218)); transmitting an activation signal from the transmitter to one of plurality of receiver beacons(See Col. 10 lines 30-40, fig. 2 i.e. transmitting an activation signal from the transmitter which is the user device(202a,202b)  to one of plurality of receiver beacons(206)); receiving the activation signal at the one of the plurality of receiver beacons (See Col. 9 lines 9-21, fig. 2 i.e. receiving the activation signal at the one of the plurality of receiver beacons(206)); activating the indicator via the controller of the one of the plurality of receiver beacons(See Col. 9 lines 9-21, fig. 2 i.e. activates the indicator(beacon(216a)) via the controller(212) of the one of the plurality of receiver beacons(206)); and relaying the activation signal to at least another one of the plurality of receiver beacons(See Col. 9 lines 9-21, fig. 1,2 i.e. relays the activation signal to at least another receiver beacon(106…or 106n of fig. 1) since each receiver beacon(106…or 106n of fig. 1) is identical).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3,14 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al.(US 9,900,556) in view of Schuman(US 2015/0116110).
Considering Claim 3 Scanlon does not explicitly disclose the receiver beacon of claim 2, wherein the controller is operable to strobe the LED for a pre-determined time period when the command signal is received.
Schuman teaches the receiver beacon of claim 2, wherein the controller is operable to strobe the LED for a pre-determined time period when the command signal is received (See Paragraph 76,99, fig. 4 i.e. controller(330 of fig. 4) is operable to strobe the LED for a pre-determined time period(recognizable signal pattern) when the command signal is received).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Scanlon, and have the controller to be operable to strobe the LED for a pre-determined time period when the command signal is received, as taught by Schuman, thus providing an efficient transmission system by passing alerting information in a low visibility environment by activating LED lights in a strobing fashion, as discussed by Schuman(Paragraph 99).
Claim 14 is rejected for the same reason as in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637